Case 8:18-cv-01107-SCB-TGW Document 17 Filed 11/20/18 Page 1 of 2 PageID 61




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

THOMAS HOKE,

                    Plaintiff,

v.                                                CASE NO.: 8:18-cv-01107-SCB-TGW

NAVIENT SOLUTIONS, LLC,

                    Defendant.
                                           /

                        NOTICE OF PENDING SETTLEMENT

      Defendant, Navient Solutions, LLC (NSL), through undersigned counsel, hereby

submits this Notice of Pending Settlement and states the parties have reached a settlement

with regard to this case and are presently drafting, finalizing, and executing the formal

settlement documents.     Upon full execution of the same, the parties will file the

appropriate dismissal documents with the Court.

Dated: November 20, 2018

                                         Respectfully submitted,


                                         /s/ Michael P. Schuette
                                         Michael P. Schuette, Esq.
                                         Florida Bar No. 0106181
                                         Dayle M. Van Hoose, Esq.
                                         Florida Bar No. 0016277
                                         SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                         3350 Buschwood Park Drive, Suite 195
                                         Tampa, Florida 33618
                                         Telephone: (813) 890-2460
                                         Facsimile: (866) 466-3140
                                         mschuette@sessions.legal

                                       Page 1 of 2
Case 8:18-cv-01107-SCB-TGW Document 17 Filed 11/20/18 Page 2 of 2 PageID 62




                                          dvanhoose@sessions.legal

                                          Attorneys for Defendant,
                                          Navient Solutions, LLC

                             CERTIFICATE OF SERVICE

       I certify that on this 20th day of November 2018, a copy of the foregoing was filed

electronically in the ECF system. Notice of this filing will be sent to the parties of record

by operation of the Court’s electronic filing system, including plaintiff’s counsel as

described below. Parties may access this filing through the Court’s system.

                                Frank H. Kerney, III, Esq,
                            Morgan & Morgan, Tampa, P.A.
                                 One Tampa City Center
                           201 North Franklin Street, 7th Floor
                                    Tampa, FL 33602
                               fkerney@forthepeople.com
                              snazario@forthepeople.com


                                          /s/ Michael P. Schuette
                                          Attorney




                                        Page 2 of 2
